Citation Nr: 1757408	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  15-02 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to February 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in St. Louis, Missouri.  Jurisdiction presently resides with the RO in Chicago, Illinois.

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

This matter was previously before the Board in March 2016, at which time the Board remanded the claim for additional development.  For the reasons detailed below, another remand is necessary before the claim can be adjudicated.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he developed a chronic low back condition as a result of a September 1958 in-service injury where he sustained a glancing blow to his left hip while unloading aircraft.  Service treatment records reflect that the injury resulted in multiple bruises to his left hip and a sprain to the right ankle.

In December 2011, the Veteran was afforded a VA examination to determine the etiology of his back condition.  In August 2015, the Board remanded the claim in order to obtain an adequate opinion that considered the Veteran's lay reports of a back injury in service and assertions that he has experienced ongoing back problems since the in-service injury.  In a subsequent March 2016 remand, the Board determined that an August 2015 VA examiner's opinion appeared to be based on the lack of documented medical evidence reflecting a continuity of treatment for back problems, and the opinion was thus inadequate to adjudicate the service connection claim.  The claim was remanded in order to obtain another opinion.

In March 2016, the same VA examiner who drafted the August 2015 opinion again concluded that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In support of this conclusion, the examiner stated that the Veteran's original back injury in 1958 appeared to be mild since he was returned to duty.  However, the VA examiner did not discuss or evaluate the Veteran's reports of experiencing ongoing back pain of such severity that he sought an early discharge in February 1959.

Further, the VA examiner stated that if the Veteran's back injury in 1958 was the primary cause of his present back complaints, it was unlikely that he would have been able to perform regular duties in service following the back injury or perform manual labor in a bakery following service.  However, the VA examiner provided no explanation for how he arrived at this conclusory assertion.

The VA examiner added that, most likely, the Veteran's work in a bakery, his employment at the U.S. Postal Service, as well as the aging process, were the primary causes of his present back complaints.  However, the VA examiner provided no explanation for why these factors would be the likely cause of his present complaints and not the documented in-service event, especially in light of the Veteran's credible reports of experiencing intermittent back pains since his initial injury in service.  The discussion of the underlying medical rationale of an opinion, not just review of the claims file, is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

On remand, the record should be returned to the AOJ in order to obtain a more responsive VA examiner's opinion on the etiology of the Veteran's lumbar spine condition that specifically considers his lay statements concerning the onset and progression of his symptoms and specifically addresses evidence in the record favorable to his claim.

Finally, the Veteran submitted a statement in May 2017 noting that he was treated at the VA hospital in Milwaukee, Wisconsin in 1959 for his back.  He stated he was also treated in 1961 at the Jesse Brown VA Medical Center in Chicago.  It does not appear from a review of the Veteran's claims file that there has been any effort to retrieve any such outstanding VA treatment records.  Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's claims file copies of all outstanding VA treatment records, to include any records dated in 1959 from the Clement J. Zablocki VA Medical Center in Milwaukee, or any records from the Jesse Brown VA Medical Center dated in 1961.  If no additional outstanding records are available, this fact should be noted in the Veteran's claims file.

2.  Then forward the claims file to an appropriate examiner (preferably other than the examiner who provided the March 2016 opinion) for supplemental comment on the etiology of the Veteran's lumbar spine condition.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  If the examiner determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  Any indicated evaluations, studies, and tests should be conducted.  Based on the examination, if deemed necessary, and review of the record, the examiner is requested to address the following question:

It is at least as likely as not (i.e. probability of 50 percent or greater) that any currently diagnosed back condition had its onset in service or is otherwise related to the Veteran's active duty service, to include the Veteran's reports of sustaining a back injury in service in September 1958?

The examiner should provide a complete rationale for any opinion provided and should specifically comment on the Veteran's lay statements concerning the onset and progression of his lower back problems.  As such, the examiner should not base an opinion that is adverse to the Veteran's claim exclusively on the absence of medical records to support the Veteran's contentions of ongoing back problems since service.  In particular, the examiner should specifically address the Veteran's reports of periodically being placed on light duty while working for the U.S. Postal Service due to problems with his back, as well as his reports of experiencing intermittent back problems since a September 1958 incident in service in which the Veteran stated he injured his back.  A complete rationale should be given for all opinions expressed.  If the examiner must resort to speculation to answer any question, he or she should so explain why a response would be speculative.

A clear rationale for any opinions expressed and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After conducting any other development deemed necessary, readjudicate the Veteran's claim.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



